Harvey, J.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered May 23, 1991, convicting defendant following a nonjury trial of the crime of sexual abuse in the first degree.
Following a nonjury trial, defendant was convicted of sexual abuse in the first degree (Penal Law § 130.65 [1]) for molesting a teen-aged girl. We reject defendant’s principal contention on appeal that the People failed to prove beyond a reasonable doubt a necessary element of the charged crime by establishing that he subjected the victim to “sexual contact” by means of touching her for the purpose of gratifying his sexual desire (see, Penal Law § 130.00 [3]). At trial, the victim testified that, after offering to drive her to her grandmother’s house, defendant pulled over his van and began kissing her. Over her objections, he then positioned himself over her, unzipped his pants, pinned her arms above her head with one hand and pulled her jeans and underwear down to her knees with the other. Defendant then attempted to penetrate the victim but was unable to do so. Nevertheless, the victim testified that defendant’s genitalia did come in contact with her own. It is apparent from this evidence that a trier of fact could easily infer from these facts that defendant’s touching of the victim was undertaken for the purpose of pursuing his own sexual gratification or desire (see, People v Teicher, 52 NY2d 638, 646-647). Defendant’s remaining arguments have been reviewed and have also been found to be without merit.
Mahoney, P. J., Casey, Weiss and Levine, JJ., concur. Ordered that the judgment is affirmed.